
	
		I
		112th CONGRESS
		1st Session
		H. R. 758
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Nunes (for
			 himself, Mr. McCarthy of California,
			 Mr. McKeon,
			 Mr. Bishop of Utah,
			 Mr. Coffman of Colorado,
			 Mr. McClintock,
			 Mr. Lamborn,
			 Mr. Campbell,
			 Mr. Gallegly,
			 Mr. Rehberg,
			 Mrs. McMorris Rodgers,
			 Mr. Cole, Mr. Broun of Georgia,
			 Mr. Chaffetz,
			 Mr. Walden,
			 Mr. Hunter,
			 Mr. Tipton,
			 Mr. Calvert,
			 Mr. Herger,
			 Mr. Labrador, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act popularly known as the Antiquities Act
		  of 1906 to require certain procedures for designating national monuments, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Monument Designation Transparency and
			 Accountability Act.
		2.Limitation on
			 designation of national monumentsSection 2 of the Act of June 8, 1906 (16
			 U.S.C. 431), popularly known as the Antiquities Act of 1906, is
			 amended—
			(1)by striking
			 That the President and inserting (a)
			 In
			 general.—Subject to the requirements of this section, the
			 President; and
			(2)in subsection (a)
			 (as so designated)—
				(A)by striking
			 compatible with and inserting essential to
			 ensure; and
				(B)by striking
			 Provided, That when and inserting
			 When.
				3.National monument
			 designation proceduresSection
			 2 of the Act of June 8, 1906 (16 U.S.C. 431) is further amended by adding at
			 the end the following:
			
				(b)National
				monument designation procedures
					(1)Precondition to
				proclamationThe President may not issue a proclamation to
				designate a national monument under subsection (a) before the last day of the
				30-day period beginning on the date on which the President provides the
				language of the proposed proclamation to Congress and to the Governor of each
				State, the chief elected official of each unit of local government, and the
				governing entity of each tribal government with jurisdiction over parcels of
				land located within the boundaries of the proposed national monument.
					(2)Public
				participation
						(A)Public hearing
				requirement
							(i)In
				generalSubject to clause
				(iv), not later than 90 days after the date on which the President issues a
				proclamation under subsection (a), the Secretary of the Interior shall hold not
				fewer than one public hearing within a county (or comparable unit of local
				government) located wholly or in part within the boundaries of the national
				monument. The Secretary shall ensure that all interested individuals are
				afforded an opportunity to participate in a hearing held under this
				subparagraph.
							(ii)CommentsThe Secretary of the Interior shall solicit
				comments from the public at a hearing held under clause (i), and shall enter
				all comments received at or related to such hearing into the record of the
				hearing.
							(iii)Availability
				of recordThe Secretary of
				the Interior shall promptly make the record of a hearing held under clause (i),
				including a transcript of the hearing, available to the public on the Internet
				or by other electronic means. The Secretary shall ensure that any components of
				the record that are completed before the entire record is finalized are made
				available upon their completion.
							(iv)WaiverThe Secretary of the Interior may decline
				to hold a public hearing under clause (i) if each unit of local and tribal
				government located wholly or in part within the boundaries of the national
				monument expressly waives the right to such hearing.
							(B)Notice and
				comment period requirementNot later than 30 days after the date on
				which the President issues a proclamation under subsection (a), the Secretary
				of the Interior shall initiate a notice and comment period to receive comments
				from the public regarding the proclamation.
						(C)Report
							(i)ContentsNot
				later than one year after issuing a proclamation to designate a national
				monument under subsection (a), the President shall submit to Congress a report
				containing the following:
								(I)An analysis of the
				economic impact of the designation on the communities within the boundaries of
				the monument, including an estimate of the tax revenues that will be lost to,
				or gained for, the Federal, State, and local governments as a result of the
				designation.
								(II)An analysis of
				the impact the designation will have on the Nation’s energy security, including
				the effects of the loss of sites to produce wind, geothermal, or solar energy,
				and the number of barrels of oil, tons of coal, or cubic feet of natural gas
				that will become unavailable as a result of the proclamation.
								(III)The projected
				impact of the designation on interests, rights, and uses associated with the
				parcels of land within the boundaries of the monument, including water rights,
				hunting, recreational shooting, grazing, timber production, vegetation
				manipulation to maintain forest health, off-road vehicle use, hiking, horseback
				riding, and mineral and energy leases, claims, and permits.
								(IV)The record of any
				hearings held under subparagraph (A).
								(V)Any written
				comments received during the notice and comment period conducted under
				subparagraph (B).
								(ii)PublicationThe
				President shall ensure that a report submitted to Congress under clause (i) is
				published on the White House Internet website upon completion. The President
				shall further ensure that any components of the report that are completed
				before the entire report is finalized and submitted to Congress are published
				on the White House Internet website upon their completion.
							(D)Implementation
				guidelinesThe Secretary of the Interior, in cooperation with the
				States, shall develop and publish guidelines to provide for the implementation
				of this paragraph.
						(3)Congressional
				approval of proclamation
						(A)Approval
				requiredA proclamation issued under subsection (a) shall cease
				to be effective following the last day of the 2-year period beginning on the
				date on which the President issued the proclamation, unless the proclamation is
				approved by an Act of Congress on or before that last day.
						(B)Management of
				land before approvalDuring
				the period between the issuance of a proclamation under subsection (a) and the
				approval of the proclamation under subparagraph (A), the President shall ensure
				that any restriction placed on land and interests, rights, or uses associated
				with the parcels of land designated as a national monument, including water
				rights, hunting, recreational shooting, grazing, timber production, vegetation
				manipulation to maintain forest health, off-road vehicle use, hiking, horseback
				riding, and mineral and energy leases, claims, and permits, is narrowly
				tailored and essential to the proper care and management of the objects to be
				protected.
						(C)Effect of
				nonapprovalIf Congress does
				not approve a proclamation to designate a national monument under subparagraph
				(A), any reservation of land made by such proclamation, and any restriction
				imposed as a result of such proclamation on interests, rights, or uses
				associated with the parcels of land, shall cease to be effective following the
				last day of the 2-year period referred to in subparagraph (A).
						(D)Prohibition on
				repeat proclamationsThe President may not issue a proclamation
				that is substantially similar to a proclamation previously issued under
				subsection (a) that Congress has not approved under subparagraph
				(A).
						.
		4.Limitation on
			 restrictionsSection 2 of the
			 Act of June 8, 1906 (16 U.S.C. 431) is further amended by adding at the end the
			 following:
			
				(c)Limitation on
				restrictionsThe President
				shall ensure that any restriction placed on land and interests, rights, or uses
				associated with the parcels of land designated as a national monument by a
				proclamation issued under this section is narrowly tailored and essential to
				the proper care and management of the objects to be
				protected.
				.
		
